Citation Nr: 1603101	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-14 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to compensation under 38 U.S.C. § 1151 for stage III stomach cancer.

2.  Entitlement to service connection for the cause of the Veteran's death.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to March 1975.

The Veteran died on August [redacted], 2012.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2012 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina and Philadelphia, Pennsylvania.  The March 2012 Rating Decision denied the Veteran's claim for compensation under 38 U.S.C. 1151 for stage III stomach cancer.  The Veteran filed
a Notice of Disagreement (NOD) in April 2012.  See March 2012 NOD.

Following the unfortunate passing of the Veteran in August 2012, the Veteran's spouse filed a VA Form 21-534 for Dependency and Indemnity Compensation (DIC) benefits.  See March 2013 VA Form 21-534.  The Appellant was informed of her rights as a verified substitute claimant for her late spouse's pending appeal for compensation under 38 USC 1151 for stomach cancer.  See May 2013 VA notification.  Thereafter, in July 2013 the RO both denied the Appellant's claim for service connection for the Veteran's cause of death and issued a statement of the case (SOC) confirming the denial of entitlement to compensation under 38 USC 1151 for stomach cancer.  See July 2013 Rating Decision; see also July 2013 SOC.  Following the issuance of the July 2013 rating decision and SOC, the Appellant filed both a notice of disagreement (NOD) and a VA Form 9 in August 2013.  See August 2013 NOD; see also August 2013 VA Form 9 ("I want a BVA hearing by live videoconference.")  In December 2013, an SOC was issued by the RO once again confirming the denial of entitlement to service connection for the cause of the Veteran's death.  See December 2013 SOC.  Thereafter, the Appellant filed a subsequent VA Form 9 in February 2014, stating that the Veteran's "bladder cancer should be service connected," and indicating that she did "not want a BVA hearing."  See February 2014 VA Form 9.  A supplemental statement of the case (SSOC) which reconfirms the denial of service connection for cause of death, was issued in June 2014.

The Board notes that subsequent to the June 2014 SSOC, the record has been supplemented with additional evidence that the RO has not had an opportunity to review.  Pursuant to the Appellant's request as reflected in the December 2015 correspondence from her representative, local jurisdiction of the recently submitted evidence has been waived to allow for consideration of the evidence by the Board at the time of her videoconference hearing.  See December 2015 DAV Motion for Remand.

In addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims files associated with the claim.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, a review of the record reveals that the Appellant requested a live videoconference Board hearing in her August 2013 substantive appeal.  See August 2013 VA Form 9.  The Appellant indicated in her Form 9 that she was appealing "stage III stomach cancer service connected."  Id.  Prior to the scheduling of a hearing before the Board, the Appellant was issued an SOC in December 2013 for "service connection for the cause of death."  See December 2013 SOC.  In response, the Appellant filed a subsequent VA Form 9 in February 2014.  See February 2014 VA Form 9.  In her February 2014 VA Form 9, the Appellant asserted that the Veteran's "bladder cancer...should be service connected" as it was the "cause of death," and also indicated that she did not desire a hearing.  Id.  

Due to the above, there was uncertainty regarding the Appellant's wishes, specifically whether she did in fact desire a Board hearing and, if so, if she wanted it limited to a specific issue on appeal.  In light of the foregoing, the Appellant was contacted and recently relayed her response through her representative.  See December 2015 DAV Motion for Remand.  The December 2015 correspondence reflects that the Appellant would like the matter remanded to afford her a videoconference hearing before a member of the Board.  Id. 

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2015), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  

To ensure full compliance with due process requirements, a remand is required.  Given the Appellant's proper request under the circumstances, the Board finds that the Appellant must be scheduled for a videoconference hearing before the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a hearing to be held at the RO before a Veterans Law Judge via videoconference, at the earliest opportunity possible.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


